PAIX — TRAVAIL - PATRIE #.

#.
REPUBLIQUE DU CAMEROUN

2005/0 Le
-DECRET N° 50 527 Jemou 14 FEV. 2005

ortant incorporation au domaine privé de l'Etat et
lassement en Unité Forestière d'Aménagement (UFA)
‘d'une portion de forêt de 88147,84ha dénommée UFA

77 09.025.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution ;

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des Forêts, de la Faune

et de la Pêche, ensemble son décret d'application n° 95/531/Pm du 23

août 1995 ;

Ju l'ordonnance n°74/1 du 6 juillet 1974 fixant le régime foncier, modifiée et

complétée par l'ordonnance n° 77/1 du 10 janvier 1977 ;

@uu ordonnance n° 74/2 du 6 juillet 1974 fixant le régime domanial, modifiée

et complétée par l'ordonnance n° 77/2 du 10 janvier 1977 ;

Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du

domaine national ;

Vu le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion du

domaine prive de l'Etat et ses modificatifs subséquents ;

Vu le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier

Ministre, modifié et complété par le décret n° 95/145 bis du 04 août 1995 ;

Vu le décret n° 2004/320 du 08 décembre 2004 portant organisation du

Gouvernement ;

Vu le décret n° 2004/3221 du 08 décembre 2004 portant romination d'un Premier
Ministre, Chef du Gouvernement,

_ DECRETE :

ARTICLE 1°.- Est incorporée au domaine privé de l'Etat et classée en Unité
Forestière d'Aménagement (UFA) dénommée UFA 09.025, au titre de. forêt de
groduction, la portion de forêt de 88147,84ha de superficie située dans
l'arrondissement de Campo, département de l'Océan, Province du Sud et délimitée
ainsi qu'il suit :

L'UFA CG.025 est divisée en deux blocs dont le bloc Nord et le bloc Sud. Le
point de repère A du bloc Nord se situe sur la rivière Bibabimvoto avec les
coordonnées géographiques 9° 54'36,7" et 2°23'30"

+ Du point A, suivre une droite de gisement de 305° sur une distance de
1,91 km pour atteindre le point B ;

+
CI

2

Du point B, suivre la rivière Etondé sur une distance de 7,775km pour
atteindre le point C :

Du point C, suivre une droite de gisement 348° sur une distance de
8,381km pour atteindre le point D ;

Du point D, suivre une droite de gisement 19° sur une distance de
6,439km pour atteindre le point E ;

Du point E, suivre la piste d'exploitation forestière Ebodjé-Lobé sur une
distance de 10,983km pour atteindre le point F ;

Du point F, suivre une droite de gisement 184° sur une distance de
2,180km pour atteindre le point G ;

Du point G, suivre une droite de gisement 221° sur une distance de
4,534km pour atteindre le point H ;

Du point H, suivre une droite de gisement 182,5° sur une distance de
5,067km pour atteindre le point I ;

Du point I, suivre la droite de gisement 105°sur une distance de 2,679km
pour atteindre le point 3 ;

-Di point 3, suivre la droite de gisement 11° sur une distance de 3,773km

:pour-attelñdre le point K ;

vre le cours d'eau Mvimda sur une distance de 2,0777kni
recle point EL ;
; suivre une droite de gisement 17° sur une distance de 4,867km

A etat Ne
VU \POIRTR,
\
ipour attel
Du point

: pouratfeindre le point M ;

Du point M, suivre la droite de gisement 42° sur une distance de 2,681km
pour atteindre le point N ;

Du point N, suivre la piste d'exploitation forestière Ebodjé-Lobé sur une
distance de 3,758km pour atteindre le point 0 ;

Du point 0, suivre le fieuve Lobé sur une distance de 13,039km pour
atteindre le point P ;

Du point P, suivre la droite de gisement 69° sur une distance de 1, 507km
pour atteindre le point Q ;

Du point Q, suivre le bras du fleuve Lobé sur une distance de 3,858km
pour atteindre le point R ;

Du point R, suivre l'autre bras du fleuve Lobé sur une distance de 6,247km
pour atteindre le point S ;

Du point S, suivre la droite de gisement 22° sur une distance de 1,424km
pour atteindre le point T ;

Du point T, suivre le bras du cours Minsoun sur une distance de 2,879 km
pour atteindre le point U ;

Du point U, suivre la droite de jisement 88° sur une distance de 2,254km
pour atteindre le point V ;

Du point V, suivre la droite de gisement 187° sur une distance de 3,257km
pour atteindre le point W ;

Du point W, suivre la droite de gisement 120° sur une distance de
7,207km pour atteindre le point X ;

Du point X, suivre la droite de gisement 203° sur une distance de
10,785km pour atteindre le point Y ;

' [LA +

A
2

3

Du point Y, suivre la droite de gisement 140° sur une distance de 3,054km

pour atteindre le point Z ;

Du point Z, suivre la droite de gisement 217° sur une distance de
16,678km pour atteindre le AA ;

Du point AA, suivre le cours d'eau Mvini sur une distance de 1,092km pour
atteindre le point AB ;

Du AB, suivre la droite de gisement 302° sur une distance de 9,545km
pour atteindre le point AC ;

Du point AC, suivre le bras du cours d'eau Bitandé sur une distance de
1,966km pour atteindre le point AD ;

Du point AD, suivre le cours d'eau Bitandé sur une distance de 5,878km
pour atteindre le point AE ;

Du point AE, suivre la droite de gisement 259° sur une distance de
8,505km pour atteindre le point de départ.

Le point. de- repère" AF° ‘äü bloc. Sud se situe sur la rivière Nyamelandé avec
pour coordonnées géographiques” 6253105". 292051,5".

—

é

©

Du point.AF,-suivre-la-droité dé gisement 85° sur une distance de 9,205km
pour atteindre le point AG ;

Du point AG, suivre le bras du cours d'eau Bitandé sur une distance de
1,688km pour atteindre le point AH ;

Du point AH, suivre la droite de gisement 59° sur une distance de 2,493km
pour atteindre le point AI ;

Du point AI, suivre le cours d'eau Bitandé sur une distance de 6,226km
pour atteindre le point AJ ;

Du point AJ, suivre la droite de gisement 111° sur une distance de
5,926km pour atteindre le point AK ;

Du point AK, suivre le bras du cours d'eau Mvini sur une distance de
3,390km pour atteindre le point AL ;

Du point AL, suivre le cours d'eau Mvini sur une distance de 4, 366km pour
atteindre le point AM ;

Du point AM, suivre le fleuve Bongola sur une distance de 33,372km pour
atteindre le point AN ;

Du point AN, suivre la droite de gisement 359° sur une distance de
6,785km pour atteindre le point de départ AF.

La zone ainsi circonscrite couvre une superficie de 88 147,84 (quatre vingt
huit mille cent quarante sept virgule quatre vingt quatre) hectares dont :

68 089,34ha pour le bioc Nord ;
20 058,50ha pour le bloc Sud.

4

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité
Forestière d'Ainénagement (UFA) 09.025 est affecté à la production des bois
d'œuvre.

(2) Les populations riveraines continueront à exercer dans la forêt
ainsi classée leurs droits portant sur la collecte des produits forestiers non ligneux, le
ramassage du bois de chauffage et la chasse traditionnelle.

(3) Les droits d'usage spécifiques seront arrêtés lors de
l'élaboration et de l'approbation du plan d'aménagement de ladite UFA,
conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément au plan d'aménagement arrêté par le Ministre chargé des forêts.

ARCTILE 3.- Le présent décret sera: enregistré, puis publié au Journal Officiel en
français et en anglais./-

6 ‘

Yaoundé, le 94 FEV,

LE PREMIER MINISTRE,
| -

D J

@ {
